 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA
10
11   LOUIS A. CARDINALI,                               Case No.: 2:16-cv-02046-JAD-NJK
12         Plaintiff(s),                                             Order
13   v.                                                         [Docket No. 102]
14   PLUSFOUR, INC., et al.,
15         Defendant(s).
16        Experian filed Docket Nos. 100 and 101 under seal, along with an accompanying motion
17 to seal at Docket No. 102. Experian subsequently withdrew the motion to seal. Docket No. 114.
18 Accordingly, the Clerk’s Office is INSTRUCTED to unseal the filings at Docket Nos. 100 and
19 101.
20        IT IS SO ORDERED.
21        Dated: January 22, 2019
22                                                          ______________________________
                                                            Nancy J. Koppe
23                                                          United States Magistrate Judge
24
25
26
27
28

                                                 1
